           Case 1:20-cv-00971-EPG Document 12 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEANGELO CLAY,                                     No. 1:20-cv-00971-EPG (PC)
12                        Plaintiff,                     ORDER DENYING MOTION REQUESTING
                                                         SETTLEMENT CONFERENCE
13             v.
                                                         (ECF No. 11)
14    CATES,
                                                         ORDER DENYING MOTION FOR ORDER TO
15                        Defendant.                     RETURN PROPERTY

16                                                       (ECF No. 10)

17

18            DeAngelo Clay (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights

19   action filed pursuant to 42 U.S.C. § 1983.

20            On September 28, 2020, the Court denied Plaintiff’s motion for a settlement conference

21   without prejudice. (ECF No. 8). On September 29, 2020, the Court entered a screening order,

22   finding Plaintiff’s complaint failed to state a claim and granting thirty days to file an amended

23   complaint or stand on his complaint. (ECF No. 9). On September 30, Plaintiff filed a motion

24   requesting a settlement conference. (ECF No. 11). And on October 1, 2020, Plaintiff filed a

25   “Letter to the Judge,” which requests an order requiring the return of all his property. (ECF No.

26   10). As discussed below, the Court construes this letter as a motion. For the reasons below, the

27   Court denies both of Plaintiff’s motions.

28   ///
                                                         1
           Case 1:20-cv-00971-EPG Document 12 Filed 10/05/20 Page 2 of 3

 1   I.        MOTION FOR SETTLEMENT CONFERENCE

 2             The Court denied Plaintiff’s previous motion for a settlement conference. (ECF No. 8).

 3   For the reasons described therein, the Court denies Plaintiff’s instant motion, which requests the

 4   same relief.

 5   II.       MOTION FOR ORDER TO RETURN PROPERTY

 6             The Court treats the “Letter to the Judge” as a motion for an order to return Plaintiff’s

 7   property. For the following reasons, the Court denies Plaintiff’s motion.

 8             Plaintiff states that “Defendant/CDCR” are “making it nearly impossible to litigate my

 9   case because they purposely haver lost my property” and “without my property I can[’]t litigate

10   this case[.] I don’t have anything and also I[’]m being refused access to the law library due to me

11   being quarantined[.]” (ECF No. 10 at 1-2). Plaintiff requests that the Court “contact both

12   Tehachapi CCI and High Desert State Prison and order them to give me my property immediately

13   without any forms of reprisal.” (Id. at 2). Plaintiff alleges that following his transfer, he is being

14   denied his property.

15             The only pending deadlines in this case relate to Plaintiff’s response deadline to the

16   Court’s screening order. Plaintiff’s response is due October 29, 2020. If Plaintiff requires

17   additional time to respond to the screening order, he can file a motion for an extension of time.

18             In addition, Plaintiff requests all his property, not just his legal property. Plaintiff does not

19   explain why his non-legal property is necessary to respond to the Court’s screening order.

20   Therefore, Plaintiff’s requested relief extends beyond that which is necessary for his case.
21             Plaintiff also alleges that he does not have access to the law library due to being

22   quarantined related to COVID-19 infection. The Court notes that there is an ongoing pandemic

23   and that access to the library due to that pandemic may be necessary for health and safety reasons.

24   The Court will not order Plaintiff be given special access to the law library during his quarantine

25   period.

26             The Court notes that if Plaintiff concludes his constitutional rights are being violated,
27   Plaintiff may file another lawsuit under section 1983 after exhausting his administrative remedies.

28

                                                            2
        Case 1:20-cv-00971-EPG Document 12 Filed 10/05/20 Page 3 of 3

 1   III.      ORDER

 2             Based on the foregoing, it is HEREBY ORDERED THAT:

 3             1. Plaintiff’s motion for a settlement conference is DENIED; and

 4             2. Plaintiff’s motion for order to return property is DENIED.

 5   IT IS SO ORDERED.
 6
            Dated:   October 5, 2020                           /s/
 7
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
